    Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 1 of 30. PageID #: 415879



                        IN THE UNITED STATES DISTRICT COURT


                        FOR THE NORTHERN DISTRICT OF OHIO




    IN RE: NATIONAL PRESCRIPTION                    MDL NO. 2804

    OPIATE LITIGATION

                                                    Civ. No. 1:17-md-02804-DAP



    THIS DOCUMENT RELATES TO:                       JUDGE POLSTER

    Track One Cases




                           DEFENDANTS’ JOINT WITNESS LIST


         Pursuant to Federal Rule of Civil Procedure 26, the Defendants listed below hereby

disclose the following witnesses who may testify at trial on their behalf. 1 This joint defense

witness list is made on behalf of the following Defendants: AmerisourceBergen Drug

Corporation and AmerisourceBergen Corporation; Cardinal Health, Inc.; Henry Schein, Inc. and




1
  Defendants serve this joint list for purposes of efficiency and to avoid burdening the Court
with overlapping or potentially duplicative witness lists. Inclusion of any particular witness,
including expert witnesses, on this list does not indicate that every Defendant intends to
individually offer that listed witness. Defendants incorporate by reference their previous
statements regarding which parties are offering which expert witnesses.
    Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 2 of 30. PageID #: 415880



Henry Schein Medical Systems, Inc.; Janssen Pharmaceuticals, Inc., Johnson & Johnson, Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., and Ortho-McNeil-Janssen

Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; McKesson Corporation; Teva

Pharmaceutical Industries LTD, Teva Pharmaceuticals, USA, Inc., Cephalon, Inc., Watson

Laboratories, Inc., Actavis LLC, Warner Chilcott Company, LLC, Actavis Pharma, Inc. f/k/a

Watson Pharma, Inc., Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic

LLC, Actavis Totowa LLC, Actavis Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson

Laboratories, Inc. – Salt Lake City, Actavis Laboratories FL, Inc., f/k/a Watson Laboratories,

Inc. – Florida; Walgreen Co. and Walgreen Eastern Co. This list is in addition to those witnesses

identified on the named Defendants’ Individual Witness Lists and in addition to witnesses that

may be played as part of these Defendants’ videotaped designations or counter-designations.


         In serving this joint witness list, Defendants specifically reserve the right to amend,

supplement, or otherwise modify these disclosures if new or modified information is provided at

any point. Defendants also reserve the right to supplement and/or to amend their lists with any

witnesses identified on any party’s witness lists, including any party who later settles or is

severed or dismissed. Defendants’ further reserve the right to supplement and/or to amend this

witness list in response to rulings of the Court on pretrial motions. Defendants reserve the right

to call any of these witnesses and any of Plaintiffs’ 30(b)(6) witnesses whose testimony is

designated 2 as live witnesses in their case in chief.




2
 This includes Margaret June Carr, Thomas Gilson, James Gutierrez, Greta Johnson, Maggie
Keenan, Brian Nelsen, Hugh Shannon, and Holly Woods.

                                                   2
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 3 of 30. PageID #: 415881



     A.    Expert Witnesses


           1.    Bruce Bagley, Ph.D., Professor of International Studies at the University

                 of Miami.


                        Areas of Testimony: Dr. Bagley is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           2.    Gregory K. Bell Ph.D., M.B.A., Group Vice President and Life Sciences

                 Practice Leader, Charles River Associates.


                        Areas of Testimony: Dr. Bell is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           3.    Matt Bialecki CPA, CFF, CGMA, Managing Director of Alvarez &

                 Marsal Disputes and Investigations, LLC.


                        Areas of Testimony: Mr. Bialecki is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           4.    Pradeep Chintagunta, Ph.D., Joseph T. and Bernice S. Lewis

                 Distinguished Service Professor of Marketing at the Graduate School of

                 Business at the University of Chicago.




                                          3
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 4 of 30. PageID #: 415882



                        Areas of Testimony: Dr. Chintagunta is expected to testify about

                        the opinions detailed in his expert report and on matters concerning

                        his knowledge, skill, experience, education, and training.


           5.    John Dombrowski, M.D., P.C., founder and practitioner at Washington

                 Pain Center; Staff Anesthesiologist at Providence Hospital; Medical

                 Director, Outlook and Bayside Methadone Recovery Clinics; and Adjunct

                 Assistant Professor at Case Western Reserve.


                        Areas of Testimony: Dr. Dombrowski is expected to testify about

                        the opinions detailed in his expert report and on matters concerning

                        his knowledge, skill, experience, education, and training.


           6.    Adam J. Fein, Ph.D., President, Pembroke Consulting.


                        Areas of Testimony: Dr. Fein is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           7.    Larry N. Holifield, Co-Founder and Director Corporate Integrity Services

                 LLC.


                        Areas of Testimony: Mr. Holifield is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.




                                          4
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 5 of 30. PageID #: 415883



           8.    James W. Hughes, Ph.D., Professor Emeritus of Economics at Bates

                 College.


                        Areas of Testimony: Dr. Hughes is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           9.    Heath Jolliff, DO, Clinical Professor of Emergency Medicine at the Ohio

                 University Heritage College of Osteopathic Medicine; Associate Program

                 Director for the Emergency Medicine Residency Program at Adena

                 Regional Medical Center; founder of and medical toxicologist at Mid-

                 Ohio Toxicology Services, LLC; and consulting medical toxicologist at

                 Doctors Hospital-OhioHealth.


                        Areas of Testimony: Dr. Jolliff is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           10.   Jonathan Ketcham, Ph.D., Earl G. and Gladys C. Davis Distinguished

                 Research Professor in Business at the W.P. Carey School of Business at

                 Arizona State University.


                 a)     Areas of Testimony: Dr. Ketcham is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.




                                             5
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 6 of 30. PageID #: 415884



           11.   David A. Kvancz, MS, R.Ph., FASHP, Senior Vice President, Strategic

                 Client Relationships for Visante and President of Valore Healthcare

                 Consulting, LLC.


                        Areas of Testimony: Mr. Kvancz is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           12.   Rob Lyerla, Ph.D. MGIS, Professor in the Interdisciplinary Health

                 Sciences PhD program at Western Michigan University and a former

                 Captain in the U.S. Public Health Service.


                 a)     Areas of Testimony: Dr. Lyerla is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           13.   Michael M. Miller, M.D., DFASAM, DLFAPA, former President of the

                 American Society of Addiction Medicine and Wisconsin Society of

                 Addiction Medicine; and former Director of Addiction Program

                 Development and Training at Rogers Behavioral Health System.


                        Areas of Testimony: Dr. Miller is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.




                                          6
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 7 of 30. PageID #: 415885



           14.   Kevin Murphy, Ph.D., George J. Stigler Distinguished Service Professor

                 of Economics in the Department of Economics and Booth School of

                 Business at The University of Chicago.


                        Areas of Testimony: Dr. Murphy is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           15.   Shawn Patterson, MBA, Founder of Patterson HCA and Consulting

                 Practice Lead for The Burchfield Group.


                 a)     Areas of Testimony: Mr. Patterson is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           16.   Jessica Pollner, Ph.D., Retired Principal of PricewaterhouseCoopers.


                        Areas of Testimony: Dr. Pollner is expected to testify about the

                        opinions detailed in her expert report and on matters concerning

                        her knowledge, skill, experience, education, and training.


           17.   Catherine Rahilly-Tierney, M.D., M.P.H., Instructor in Medicine at

                 Harvard Medical School; Associate Epidemiologist at Brigham &

                 Women’s Hospital; Assistant Professor in Medicine at Boston University;

                 and Staff Physician at VA Boston Healthcare System.




                                          7
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 8 of 30. PageID #: 415886



                        Areas of Testimony: Dr. Rahilly-Tierney is expected to testify

                        about the opinions detailed in her expert report and on matters

                        concerning her knowledge, skill, experience, education, and

                        training.


           18.   Lisa Rarick, M.D., a reproductive health and regulatory affairs consultant

                 and a former Food and Drug Administration (“FDA”) official.


                        Areas of Testimony: Dr. Rarick is expected to testify about the

                        opinions detailed in her expert report and on matters concerning

                        her knowledge, skill, experience, education, and training.


           19.   Edgar L. Ross, M.D., Director of the Pain Management Fellowship

                 Program at Brigham and Women’s Hospital; Associate Professor at

                 Harvard Medical School.


                        Areas of Testimony: Dr. Ross is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           20.   Douglas Tucker, M.D., Clinical Professor of Psychiatry in the Department

                 of Psychiatry at the University of California, San Francisco (UCSF)

                 School of Medicine.


                 a)     Areas of Testimony: Dr. Tucker is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.

                                           8
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 9 of 30. PageID #: 415887



           21.   Marc Sweeney, R.Ph., Pharm.D., Dean of the School of Pharmacy at

                 Cedarville University.


                        Areas of Testimony: Dr. Sweeney is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           22.   Dennis Wichern, former Drug Enforcement Administration (“DEA”)

                 Special Agent and founder of Prescription Drug Consulting, LLC.


                        Areas of Testimony: Mr. Wichern is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           23.   R.K. Wright, M.D., J.D., Fellow for the American Society of Clinical

                 Pathology and the College of American Pathologists.


                        Areas of Testimony: Dr. Wright is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.




                                          9
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 10 of 30. PageID #: 415888



       B.     Fact Witnesses 3


              1.      Mary Applegate, Medical Director, Ohio Department of Medicaid.


                             Areas of Testimony: Dr. Applegate is expected to testify

                             concerning the Ohio Department of Medicaid, her duties and

                             responsibilities there, and her previous relevant employment.


              2.      Demetra Ashley,* Former Acting Assistant Administrator to the Diversion

                      Control Center.


                             Areas of Testimony: Ms. Ashley is expected to testify concerning

                             her duties and responsibilities as the Former Acting Assistant

                             Administrator to the Diversion Control Center and related to her

                             previous relevant employment.


              3.      Hylton Baker, Captain, Sheriff’s Department, Summit County, Former

                      Commander of Summit County Drug Unit.


                             Areas of Testimony: Mr. Baker is expected to testify concerning

                             his duties and responsibilities as a Sheriff’s Department Police

                             Officer, as a Former Commander of Summit County Drug Unit,

                             and related to his previous relevant employment.




3
  Witnesses listed with an asterisk are witnesses for whom Defendants designated deposition
testimony for trial.

                                              10
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 11 of 30. PageID #: 415889



           4.    Lori Baker-Stella, Summit County Sheriff’s Office/ DEA Tactical

                 Diversion Squad.


                        Areas of Testimony: Ms. Stella is expected to testify concerning

                        her duties and responsibilities as a Summit County Police Officer,

                        as a member of DEA’s Tactical Diversion Squad, and related to

                        her previous relevant employment.


           5.    Kenneth Ball, Akron Police Chief.

                        Areas of Testimony: Mr. Ball is expected to testify concerning his

                        duties and responsibilities as an Akron Police Officer and related

                        to his previous relevant employment.

           6.    Julie Barnes, Executive Director of Children’s Services, Summit County.


                        Areas of Testimony: Ms. Barnes is expected to testify concerning

                        her duties and responsibilities as Executive Director of Children’s

                        Services, Summit County and related to her previous relevant

                        employment.


           7.    Gary Brack, MetroHealth’s Interim Director of Ambulatory Care at

                 Cuyahoga County Jail.

                        Areas of Testimony: Mr. Brack is expected to testify concerning

                        his duties and responsibilities as Interim Director of Ambulatory

                        Care at Cuyahoga County Jail and related to his previous relevant

                        employment.



                                         11
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 12 of 30. PageID #: 415890



           8.    Christopher Cabot, Program Administrator for the Division of Children

                 and Family Services.


                        Areas of Testimony: Mr. Cabot is expected to testify concerning

                        his duties and responsibilities as Program Administrator for the

                        Division of Children and Family Services and related to his

                        previous relevant employment.


           9.    Vince Caraffi, Supervisor at Cuyahoga County Board of Health; Former

                 Chair of Cuyahoga County Opiate Task Force.


                        Areas of Testimony: Mr. Caraffi is expected to testify concerning

                        his duties and responsibilities as Supervisor at Cuyahoga County

                        Board of Health, as the Former Chair of Cuyahoga County Opiate

                        Task Force, and related to his previous relevant employment.


           10.   Margaret Carr, Director of Employee Benefits for Summit County.


                        Areas of Testimony: Ms. Carr is expected to testify concerning her

                        duties and responsibilities as the Director of Employee Benefits for

                        Summit County and related to her previous relevant employment.


           11.   Michael Connelly, Captain in Cleveland Police Department; Former

                 Northern Ohio Law Enforcement Task Force Co-Commander.


                        Areas of Testimony: Mr. Connelly is expected to testify about his

                        duties and responsibilities as a police officer in Cleveland Police



                                          12
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 13 of 30. PageID #: 415891



                          Department, as a Co-Commander of the Northern Ohio Law

                          Enforcement Task Force, and related to his previous relevant

                          employment.


           12.   Jerry Craig, Executive Director Summit County ADAMHS Board.


                          Areas of Testimony: Mr. Craig is expected to testify concerning

                          matters related to his duties and responsibilities as Executive

                          Director of the Summit County ADAMHS Board and related to his

                          previous relevant employment.


           13.   William Denihan, Former CEO of the Cuyahoga County ADAMHS

                 Board.


                          Areas of Testimony: Mr. Denihan is expected to testify concerning

                          matters related to his duties and responsibilities as former CEO of

                          the Cuyahoga County ADAMHS board and related to his previous

                          relevant employment.


           14.   Chad Garner, Director of OARRS for the Ohio Board of Pharmacy.


                          Areas of Testimony: Mr. Garner is expected to testify concerning

                          matters related to his duties and responsibilities as Director of

                          OARRS for the Ohio Board of Pharmacy and related to his

                          previous relevant employment.


           15.   Mickhal Garrett, Father of Aniya Day-Garrett.



                                            13
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 14 of 30. PageID #: 415892



                        Areas of Testimony: Mr. Garrett is expected to testify concerning

                        matters related to Cuyahoga County’s Department of Children and

                        Family Services’ interactions with the family of Aniya Day-Garrett

                        and the deceased minor, and the convictions of Sierra Day and

                        Deonte Lewis for the aggravated murder of Ms. Day-Garrett.


           16.   Brad Gessner, Chief Counsel for Summit County Prosecutor's Office.


                        Areas of Testimony: Mr. Gessner is expected to testify concerning

                        matters related to his duties and responsibilities as Chief Counsel

                        for Summit County Prosecutor’s Office and related to his previous

                        relevant employment.


           17.   Thomas Gilson, Chief Medical Examiner, Cuyahoga County.


                        Areas of Testimony: Mr. Gilson is expected to testify concerning

                        matters related to his duties and responsibilities as Chief Medical

                        Examiner for Cuyahoga County and related to his previous

                        relevant employment.


           18.   Merle Gordon, Director of the Cleveland Department of Public Health.


                        Areas of Testimony: Ms. Gordon is expected to testify concerning

                        matters related to her duties and responsibilities as Director of the

                        Cleveland Department of Public Health and related to her previous

                        relevant employment.




                                          14
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 15 of 30. PageID #: 415893



           19.   David Gretick, Former Program Manager for the Office of Mental Health

                 and Substance Abuse for the City of Cleveland’s Public Health

                 Department.


                 a)        Areas of Testimony: Mr. Gretick is expected to testify concerning

                           matters related to his duties and responsibilities as the former

                           Program Manager for the Office of Mental Health and Substance

                           Abuse for the City of Cleveland’s Public Health Department and

                           related to his previous relevant employment.


           20.   Eric Griffin,* the Director of Compliance and Enforcement for the Ohio

                 State Board of Pharmacy.


                           Areas of Testimony: Mr. Griffin is expected to testify concerning

                           matters related to his duties and responsibilities as Director of

                           Compliance and Enforcement for the Ohio State Board of

                           Pharmacy.


           21.   James Gutierrez, Assistant Prosecutor of Cuyahoga County Prosecutor’s

                 Office.


                           Areas of Testimony: Mr. Gutierrez is expected to testify

                           concerning matters related to his duties and responsibilities as

                           Assistant Prosecutor of Cuyahoga County Prosecutor’s Office and

                           related to his previous relevant employment.


           22.   Gregory Hall, Cuyahoga County Board of Health Board Member.

                                             15
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 16 of 30. PageID #: 415894



                        Areas of Testimony: Mr. Hall is expected to testify concerning

                        matters related to his duties and responsibilities as a Board

                        Member on the Cuyahoga County Board of Health and related to

                        his previous relevant employment.


           23.   Orman Hall, Executive Director of the Fairfield County ADAMHS Board,

                 Former Chair of Governor’s Opiate Action Team.


                        Areas of Testimony: Mr. Hall is expected to testify concerning

                        matters related to his duties and responsibilities as Director of the

                        ADAMHS Board, Former Chair of the Governor’s Opiate Action

                        Team and related to his previous relevant employment.


           24.   Stacy Harper-Avilla,* Section Chief on Quotas, DEA.


                        Areas of Testimony: Ms. Harper-Avilla is expected to testify

                        concerning matters related to her duties and responsibilities as

                        Section Chief on Quotas at DEA and related to her previous

                        relevant employment.


           25.   June Howard,* Chief, Targeting and Analysis Unit.


                        Areas of Testimony: Ms. Howard is expected to testify concerning

                        matters related to her duties and responsibilities as Chief,




                                          16
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 17 of 30. PageID #: 415895



                        Targeting and Analysis Unit and related to her previous relevant

                        employment.


           26.   Mark Hurst, Director of the Ohio Department of Mental Health and

                 Addiction Services.


                        Areas of Testimony: Mr. Hurst is expected to testify concerning

                        matters related to his duties and responsibilities as Director of the

                        State Department of Mental Health and Addiction Services and

                        related to his previous relevant employment.


           27.   Claire Kaspar, Forensic Toxicologist at the Cuyahoga County Medical

                 Examiner's Office.


                        Areas of Testimony: Ms. Kasper is expected to testify concerning

                               matters related to her duties and responsibilities as Forensic

                               Toxicologist at the Cuyahoga County Medical Examiner's

                               Office and related to her previous relevant employment.


           28.   Darin Kearns, Deputy Executive Director of Fiscal Services for Summit

                 County Children Services.


                        Areas of Testimony: Mr. Kearns is expected to testify concerning

                        matters related to his duties and responsibilities as Deputy

                        Executive Director of Fiscal Services for Summit County Children

                        Services and related to her previous relevant employment.




                                          17
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 18 of 30. PageID #: 415896



           29.   Maggie Keenan,* Director of the Cuyahoga Office of Budget and

                 Management.


                        Areas of Testimony: Ms. Keenan is expected to testify concerning

                        matters related to her duties and responsibilities as Director of the

                        Cuyahoga Office of Budget and Management and related to her

                        previous relevant employment.


           30.   Lisa Kohler, Chief Medical Examiner, Summit County.


                        Areas of Testimony: Ms. Kohler is expected to testify concerning

                        matters related to her duties and responsibilities as Chief Medical

                        Examiner of Summit County and related to her previous relevant

                        employment.


           31.   Louis LaMarca, Clinical Director for Community Assessment &

                 Treatment Services.


                        Areas of Testimony: Mr. LaMarca is expected to testify concerning

                        matters related to his duties and responsibilities as Clinical

                        Director for Community Assessment & Treatment Services and

                        related to his previous relevant employment.


           32.   Molly Leckler, Administrator, Cuyahoga County Drug Court.


                        Areas of Testimony: Ms. Leckler is expected to testify concerning

                        matters related to her duties and responsibilities as Administrator



                                          18
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 19 of 30. PageID #: 415897



                        for the Cuyahoga County Drug Court and related to her previous

                        relevant employment.


           33.   Patrick Leonard, Detective in the Akron Police Department and Diversion

                 Detective in the DEA Tactical Diversion Task Force.


                        Areas of Testimony: Mr. Leonard is expected to testify concerning

                        matters related to his duties and responsibilities as a police officer

                        in both the Akron Police Department and the DEA Task Force.


           34.   Allisyn Leppla, Former Program Manager, Cuyahoga County Board of

                 Health; Former member of the Cuyahoga County Opiate Task Force.


                        Areas of Testimony: Ms. Leppla is expected to testify concerning

                        her former duties and responsibilities as the Program Manager for

                        the Cuyahoga County Board of Health, as a former member of the

                        Cuyahoga County Opiate Task Force, and related to her previous

                        relevant employment.


           35.   Michael Mapes,* Former DEA Diversion Investigator.


                        Areas of Testimony: Mr. Mapes is expected to testify concerning

                               his former duties and responsibilities as a DEA Diversion

                               Investigator and related to his previous relevant

                               employment.




                                          19
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 20 of 30. PageID #: 415898



           36.   Keith Martin,* Assistant Special Agent, DEA.


                        Areas of Testimony: Mr. Martin is expected to testify concerning

                        his duties and responsibilities as an Assistant Special Agent at

                        DEA and related to his previous relevant employment.


           37.   David Merriman, Assistant Director of Health and Human Services,

                 Cuyahoga County.


                        Areas of Testimony: Mr. Merriman is expected to testify

                        concerning his duties and responsibilities as Assistant Director of

                        Health and Human Services for Cuyahoga County and related to

                        his previous relevant employment.


           38.   Kenneth Mills, Former Jail Director, Cuyahoga County.


                        Areas of Testimony: Mr. Mills is expected to testify concerning his

                        duties and responsibilities as the Former Jail Director in Cuyahoga

                        Office and related to his previous relevant employment.


           39.   Chris Murray, Director of Cuyahoga Office of the Treasury.


                        Areas of Testimony: Mr. Murray is expected to testify concerning

                        his duties and responsibilities as the Director of Cuyahoga Office

                        of the Treasury and related to his previous relevant employment.


           40.   Brian Nelsen,* Summit County’s Director of Budget and Finance.




                                          20
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 21 of 30. PageID #: 415899



                        Areas of Testimony: Mr. Nelsen is expected to testify concerning

                        his duties and responsibilities as Summit County’s Director of

                        Budget and Finance and related to his previous relevant

                        employment.


           41.   Joan Papp, Director of the Office of Opioid Safety at MetroHealth;

                 Member of Cuyahoga County Opiate Task Force.


                        Areas of Testimony: Ms. Papp is expected to testify concerning her

                        duties and responsibilities as the Director of the Office of Opioid

                        Safety at MetroHealth, as a member of the Cuyahoga County

                        Opiate Task Force, and related to her previous relevant

                        employment.


           42.   Walter Parfejewiec, Director of Health and Human Services, Cuyahoga

                 County.


                        Areas of Testimony: Mr. Parfejewiec is expected to testify

                        concerning his duties and responsibilities as the Director of Health

                        and Human Services, Cuyahoga County and related to his previous

                        relevant employment.


           43.   Steve Perch, Toxicologist, Summit County.


                        Areas of Testimony: Mr. Perch is expected to testify concerning

                        his duties and responsibilities as a toxicologist in Summit County,

                        and related to his previous relevant employment.

                                          21
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 22 of 30. PageID #: 415900



           44.   Victor Perez, Former Chief Prosecutor of the City of Cleveland.


                        Areas of Testimony: Mr. Perez is expected to testify concerning

                        his duties and responsibilities as the former Chief Prosecutor of the

                        City of Cleveland and related to his previous relevant employment.


           45.   Jackie Pollard, Assistant Director of Community Health for the Summit

                 County Public Health Department.


                 a)     Areas of Testimony: Ms. Pollard is expected to testify concerning

                        her duties and responsibilities as the Assistant Director of

                        Community Health for the Summit County Public Health

                        Department and related to her previous relevant employment.


           46.   Thomas Prevoznik,* Associate Section Chief for the Pharmaceutical

                 Investigations Section of the Diversion Control Division, DEA.


                        Areas of Testimony: Mr. Prevoznik is expected to testify

                        concerning his duties and responsibilities as the Associate Section

                        Chief for the Pharmaceutical Investigations Section of the

                        Diversion Control Diversion at DEA and related to his prevent

                        relevant employment.


           47.   John Prince, Cleveland Police Detective, DEA Tactical Diversion Squad.


                        Areas of Testimony: Detective Prince is expected to testify

                        concerning his duties and responsibilities as a police officer in the



                                          22
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 23 of 30. PageID #: 415901



                        Cleveland Police Department, as a detective on DEA’s Tactical

                        Diversion Squad, and related to his previous relevant employment.


           48.   Joseph Rannazzisi,* Former Head of Office of Diversion Control, DEA.


                        Areas of Testimony: Mr. Rannazzisi is expected to testify

                        concerning his duties and responsibilities as the Former Head of

                        Office of Diversion Control, DEA and related to his previous

                        relevant employment.


           49.   Patricia Rideout*, Former Director of Cuyahoga County Department of

                 Children and Family Services.


                        Areas of Testimony: Ms. Rideout is expected to testify concerning

                        her duties and responsibilities as the Former Director of Cuyahoga

                        County Department of Children and Family Services and related to

                        her previous relevant employment.


           50.   John Saros*, Former Executive Director of Summit County Department of

                 Children Services.


                        Areas of Testimony: Mr. Saros is expected to testify concerning

                        his duties and responsibilities as the Former Director of Summit

                        County Department of Children Services and related to his

                        previous relevant employment.




                                         23
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 24 of 30. PageID #: 415902



           51.   Hugh Shannon, Administrator, Cuyahoga County Medical Examiner’s

                 Office.


                           Areas of Testimony: Mr. Shannon is expected to testify concerning

                           his duties and responsibilities as Administrator, Cuyahoga County

                           Medical Examiner’s Office and related to his previous relevant

                           employment.


           52.   Mitchell Sheehan, Sergeant Cleveland Division of Police.


                           Areas of Testimony: Mr. Sheehan is expected to testify concerning

                           his duties and responsibilities as Sergeant Cleveland Division of

                           Police and related to his previous relevant employment.


           53.   Derek Siegle, Executive Director of the Ohio High Intensity Drug

                 Trafficking Area (“HIDTA”).


                           Areas of Testimony: Mr. Siegle is expected to testify concerning

                           matters related to his duties and responsibilities as the Executive

                           Director of Ohio HIDTA and related to his previous relevant

                           employment.


           54.   Doug Smith, Chief Clinical Officer for Summit County’s ADAMHS

                 Board.


                           Areas of Testimony: Mr. Smith is expected to testify concerning

                           matters related to his duties and responsibilities as Chief Clinical



                                             24
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 25 of 30. PageID #: 415903



                          Officer for Summit County’s ADAMHS Board and related to his

                          previous relevant employment.


           55.   Persis Sosiak, Commissioner of Health for the Cleveland Department of

                 Public Health.


                          Areas of Testimony: Ms. Sosiak is expected to testify concerning

                          her duties and responsibilities as a Commissioner of Health for the

                          Cleveland Department of Public Health and related to her previous

                          relevant employment.


           56.   Matthew Strait,* Senior Policy Advisor, DEA


                          Areas of Testimony: Mr. Strait is expected to testify concerning his

                          duties and responsibilities as Senior Policy Advisor for DEA and

                          related to his previous relevant employment.


           57.   Carolyn Stevenson, Benefits and Workers’ Compensation Administrator

                 for Summit County.


                          Areas of Testimony: Mr. Stevenson is expected to testify

                          concerning matters related to his duties and responsibilities as

                          Benefits and Workers’ Compensation Administrator for Summit

                          County and related to his previous relevant employment.


           58.   Jeffrey Sturmi, Deputy Chief Probation Officer, Akron Municipal Drug

                 Court.



                                            25
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 26 of 30. PageID #: 415904



                        Areas of Testimony: Mr. Sturmi is expected to testify concerning

                        matters related to his duties and responsibilities as Deputy Chief

                        Probation Officer, Akron Municipal Drug Court and related to his

                        previous relevant employment.


           59.   Deborah Watkins, Former Director of the Office of Child Support

                 Services for Cuyahoga County.


                        Areas of Testimony: Ms. Watkins is expected to testify concerning

                        her duties and responsibilities as Former Director of the Office of

                        Child Support Services for Cuyahoga County and related to her

                        previous relevant employment.


           60.   Cynthia Weiskittel, Director, Division of Children and Family Services,

                 Cuyahoga County.


                        Areas of Testimony: Ms. Weiskittel is expected to testify

                        concerning matters related to her duties and responsibilities as the

                        Director of the Division of Children and Family Services in

                        Cuyahoga County and related to her previous relevant

                        employment.


           61.   Nycole West, Director of Human Resources for the City of Cleveland.


                        Areas of Testimony: Ms. West is expected to testify concerning

                        matters related to her duties and responsibilities as the Director of




                                          26
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 27 of 30. PageID #: 415905



                        Human Resources for the City of Cleveland and related to her

                        previous relevant employment.


           62.   Donald Wharton, Assistant Medical Director, Ohio Department of

                 Medicaid.


                        Areas of Testimony: Dr. Wharton is expected to testify concerning

                        the Ohio Department of Medicaid, his duties and responsibilities

                        there, and his previous relevant employment.


           63.   Gert Wilms, Chief Prosecutor for the City of Akron.


                        Areas of Testimony: Ms. Wilms is expected to testify concerning

                        matters related to her duties and responsibilities as the Chief

                        Prosecutor for the City of Akron and related to her previous

                        relevant employment.


           64.   Holly Woods, Director of Human Resources for Benefits and

                 Compensation for Cuyahoga County.


                        Areas of Testimony: Ms. Woods is expected to testify concerning

                        matters related to her duties and responsibilities as the Director of

                        Human Resources for Benefits and Compensation for Cuyahoga

                        County and related to her previous relevant employment.


           65.   Kyle J. Wright,* Staff Coordinator Regulatory Section, DEA




                                          27
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 28 of 30. PageID #: 415906



                           Areas of Testimony: Mr. Wright is expected to testify concerning

                           matters related to his duties and responsibilities as a Staff

                           Coordinator Regulatory Section at DEA and related to his previous

                           relevant employment.


Dated:    September 25, 2019                    Respectfully Submitted,


/s/ Shannon E. McClure                          /s/ Eni Mainigi
Shannon E. McClure                              Enu Mainigi
REED SMITH LLP                                  F. Lane Heard III
Three Logan Square                              George A. Borden
1717 Arch Street, Suite 3100                    Ashley W. Hardin
Philadelphia, PA 19103                          WILLIAMS & CONNOLLY LLP
Telephone: (215) 851-8100                       725 Twelfth Street NW
Fax: (215) 851-1420                             Washington, DC 20005
smcclure@reedsmith.com                          Tel: (202) 434-5000
                                                Fax: (202) 434-5029
Counsel for Defendant AmerisourceBergen         emainigi@wc.com
Drug Corporation                                lheard @wc.com
                                                gborden@wc.com
                                                ahardin@wc.com

                                                Counsel for Defendant Cardinal
                                                Health, Inc.


/s/ John P. McDonald                            /s/ Charles C. Lifland
John P. McDonald                                Charles C. Lifland
Texas Bar No. 13549090                          Sabrina H. Strong
jpmcdonald@lockelord.com                        O’MELVENY & MYERS LLP
C. Scott Jones                                  400 S. Hope Street
Texas Bar No. 24012922                          Los Angeles, CA 90071
sjones@lockelord.com                            Tel: (213) 430-6000
Lauren M. Fincher                               clifland@omm.com
Texas Bar No. 24069718                          sstrong@omm.com
lfincher@lockelord.com
Brandan J. Montminy                             Daniel M. Petrocelli
Texas Bar No. 24088080                          O’MELVENY & MYERS LLP
brandan.montminy@lockelord.com                  1999 Avenue of the Stars, 8th Floor Los
LOCKE LORD LLP                                  Angeles, CA 90067-6035
2200 Ross Avenue                                Tel: (310) 553-6700
Suite 2800                                      dpetrocelli@omm.com

                                             28
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 29 of 30. PageID #: 415907



Dallas, TX 75201
T: 214-740-8445                            Attorneys for Janssen Pharmaceuticals, Inc.,
F: 214-756-8110                            Johnson & Johnson, Janssen Pharmaceutica,
                                           Inc. n/k/a Janssen Pharmaceuticals, Inc., and
Attorneys for Henry Schein, Inc. and Henry Ortho- McNeil-Janssen Pharmaceuticals, Inc.
Schein Medical Systems, Inc.               n/k/a Janssen Pharmaceuticals, Inc.


/s/ Steven A. Reed                             /s/ Geoffrey Hobart
Steven A. Reed                                 Geoffrey E. Hobart
Eric W. Sitarchuk                              Mark Lynch
Rebecca J. Hillyer                             COVINGTON & BURLING LLP
MORGAN, LEWIS & BOCKIUS LLP                    One CityCenter
1701 Market St.                                850 Tenth Street NW
Philadelphia, PA 19103-2921                    Washington, DC 20001
Tel: (215) 963-5603                            Tel: (202) 662-5281
steven.reed@morganlewis.com                    ghobart@cov.com
eric.sitarchuk@morganlewis.com                 mlynch@cov.com
rebecca.hillyer@morganlewis.com
Brian M. Ercole                                Counsel for McKesson Corporation
MORGAN, LEWIS & BOCKIUS LLP
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339
Tel: (305) 415-3000
brian.ercole@morganlewis.com

Attorneys for Teva Pharmaceuticals, USA,
Inc., Cephalon, Inc., Watson Laboratories,
Inc., Actavis LLC, and Actavis Pharma, Inc.
f/k/a Watson Pharma, Inc.



/s/ Kaspar J. Stoffelmayr
Kaspar J. Stoffelmayr
BARTLIT BECK LLP
54 West Hubbard Street
Chicago, IL 60654
Phone: (312) 494-4400
Fax: (312) 494-4440
kaspar.stoffelmayr@bartlitbeck.com

Counsel for Walgreen Co. and Walgreen
Eastern Co.




                                              29
Case: 1:17-md-02804-DAP Doc #: 2642 Filed: 09/25/19 30 of 30. PageID #: 415908



                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                    /s/ Geoffrey E. Hobart
                                                    Geoffrey E. Hobart




                                               30
